                          Case 4:10-cr-00260-JM Document 39 Filed 02/03/21 Page 1 of 3
 AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                         Sheet I



                                       UNITED STATES DISTRICT COURT

            UNITED STATES OF AMERICA                                   )) JUDGMENT IN A CRIMINAL CASE
                                  V.                                   ) (For Revocation of Probation or Supervised Release)
                                                                       )
                        LARRY CLARK JR.                                )                                            FILED
                                                                       ) Case No. 4·10-cr-00260-JM-1
                                                                                   .
                                                                                                        U.S . DISTRICT COURT
                                                                                                 ..EA STERN DISTRICT ARKANSAS
                                                                       ) USM No. 26126-009
                                                                       )
                                                                       ) Jack Kearne
THE DEFENDANT:
                                                                                                       By:_ +--1<--#'v--->cr+~ - - - -
•   admitted guilt to violation of condition(s)          ~1~,=2,_,3=·~4~,~a~n=d~5~____ ofthe term ofsupe                          DE P CLERK

•   was found in violation of condition(s) count(s) _ _ _ _ _ _ _ _ after denial of guilt.
The defendant is adjudicated guilty of these violations:


Violation Number               Nature of Violation                                                              Violation Ended
1 - General (3)                 Unlawful possession of a controlled substance                                   01/17/2018

2 - Standard (7)                  Unlawful use ofa controlled substance                                         01/17/2018

3 - Special (1)                  Failure to participate in substance abuse treatment as directed                04/16/2018



       The defendant is sentenced as provided in pages 2 through _ _3__ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
•   The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully pa~d. ~f ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 4790                                                02/03/2021
                                                                                                f Imposition of Judgment
Defendant's Year of Birth:             1981
                                                                                                   I
City and State of Defendant's Residence:                                                        Signature of Judge
Little Rock, Arkansas
                                                                                              ODY JR., U.S. DISTRICT JUDGE
                                                                                               Name and Title of Judge



                                                                                                         Date
                         Case 4:10-cr-00260-JM Document 39 Filed 02/03/21 Page 2 of 3
 AO 245D (Rev. 09/ 19)   Judgment in a Criminal Case for Revocations
                         Sheet IA

                                                                                              Judgment- Page   -=2-    of    3
 DEFENDANT: LARRY CLARK JR.
 CASE NUMBER: 4:10-cr-00260-JM-1

                                                    ADDITIONAL VIOLATIONS

                                                                                                                      Violation
Violation Number                Nature of Violation                                                                   Concluded
4 - Standard (11)                Failure to notify probation officer of law enforcement contact                   05/22/2018

5 - General (2)                  Violation of federal, state, or local law                                        08/13/2018
                       Case 4:10-cr-00260-JM Document 39 Filed 02/03/21 Page 3 of 3
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet 2- Imprisonment
                                                                                               Judgment - Page   -=3-    of   3
DEFENDANT: LARRY CLARK JR.
CASE NUMBER: 4:1 0-cr-00260-JM-1


                                                            IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of :
36 MONTHS to run concurrently with the sentence imposed in Eastern District of Arkansas case number
4:18-cr-00357-JM-4; with no term of supervised release to follow in this case.



     D   The court makes the following recommendations to the Bureau of Prisons:




     ~ The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
         D    at  - - - - - - - - - D a.m.                      D p.m.    on
         D    as notified by the United States Marshal.

     D   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         D    before 2 p.m. on
         D    as notified by the United States Marshal.
         D    as notified by the Probation or Pretrial Services Office.

                                                                     RETURN
I have executed this judgment as follows :




         Defendant delivered on                                                   to

at   _ _ _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                          UNITED STATES MARSHAL


                                                                         By----------------------
                                                                                       DEPUTY UNITED STATES MARSHAL
